Smith and Pine, JJ.
(dissenting). We respectfully dissent and would affirm the judgment inasmuch as we cannot agree with the majority that the comments of defendants’ attorney during his summation warrant reversal. During his summation, defendants’ attorney noted that he had been served with a notice that plaintiff would call an expert witness, and he thereafter stated that plaintiff failed to call her expert because the expert’s testimony would not have supported her case. Contrary to plaintiffs contention, where a party retains an expert and gives notice of that expert to the opposing party, the failure to call the expert may be brought to the jury’s attention (see Sanders v Otis El. Co., 232 AD2d 327, 327-328 [1996], lv denied 89 NY2d 813 [1997]; cf. Mason v Black & Decker [U.S.], 274 AD2d 622, 623 [2000], lv denied 95 NY2d 770 [2000]). The record establishes that, earlier in the trial, defendants’ attorney had admitted that he received a report of plaintiffs expert in which the expert concluded “that the sole proximate cause of the accident was . . . the action of [defendant driver].” Although plaintiffs attorney did not make a specific objection to the statements of defendants’ attorney during his summation, Supreme Court had earlier granted plaintiffs attorney an exception with respect to any “conversation” relating to plaintiffs expert. We thus assume, for purposes of this appeal, that the exception preserved for our review plaintiffs contention that defendants’ attorney knowingly made a false statement during his summation. “Although we do not condone the . . . misconduct [of defendants’ attorney], we are satisfied that such conduct . . . did not have an effect upon the jury’s finding[ ] and, therefore, constituted harmless error” (Kavanaugh v Nussbaum, 129 AD2d 559, 561 [1987], mod on other grounds 71 NY2d 535 [1988]). We note in particular that, during his summation, plaintiffs attorney refuted the statements of defendants’ attorney by informing the jury that the “expert was certainly prepared to state that [defendant driver’s actions were] the sole and proximate cause of this accident” and that plaintiffs attorney did not call the expert to testify because, in his view, “it wasn’t necessary.”
Because we conclude that reversal is not required based on *1225the misconduct of defendants’ attorney during his summation, we must address plaintiffs final contention that the verdict is against the weight of the evidence. We reject that contention inasmuch as “the evidence does not ‘so preponderate in favor of plaintiff that the verdict could not have been reached upon any fair interpretation of the evidence’ ” (Bizub v Baumer, 38 AD3d 1209, 1210 [2007]; see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Present—Martoche, J.P., Smith, Centra, Fahey and Pine, JJ.